Citation Nr: 1001025	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
originally denied in 1992 on the basis that the presence of 
the disability had not been established, which decision was 
not timely appealed.  

2.  The Veteran's claim for service connection for PTSD was 
most recently denied in November 2005, on the basis the 
presence of the disability had not been established, which 
decision was not timely appealed.  

3.  The evidence added to the record since November 2005 
includes an outpatient record that describes that the Veteran 
meets the criteria necessary to establish a diagnosis of PTSD 
based on his military service.  

4.  VA examination reports dated in 2005 and 2006 reflect the 
examiner's conclusion that the Veteran does not have PTSD.  

5.  The evidence is in equipoise regarding whether the 
Veteran currently suffers from PTSD.  


CONCLUSIONS OF LAW

1.  The prior RO decision of November 2005 denying 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Presented to 
Reopen a Claim
for Service Connection for PTSD

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  In determining whether to reopen a 
claim, the Board undertakes a two-step process.  First, the 
Board must determine if the submitted evidence is new and 
material.  Next, if the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If no new and material 
evidence is presented to reopen the claim, then the prior 
denial remains final.  See 38 U.S.C.A. § 7105.  

A review of the history of this claim is instructive.  The 
Veteran first filed for service connection for PTSD in 1991, 
which was denied in 1992 because the record did not show a 
diagnosis of that disability.  The Veteran filed to reopen in 
2005.  That claim was denied in November 2005, based on the 
RO's determination that the Veteran was not suffering from 
PTSD.  Though the Veteran filed a Notice of Disagreement, he 
did not file a substantive appeal within 60 days of the 
issuance of the October 2006 Statement of the Case.  The 
decision thus became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103

The RO construed a December 2006 document as a new claim to 
reopen.  However, the RO adjudicated the Veteran's case as an 
original claim on the merits.  The RO denied service 
connection in a December 2007 rating decision.  The Veteran 
filed a timely Notice of Disagreement, and a Statement of the 
Case was issued in April 2008.  The Veteran thereafter filed 
a timely substantive appeal.  

Although, the RO has treated the Veteran's claim as one for 
service connection without evaluating whether new and 
material evidence had been presented, the Board is required 
to address this particular issue (i.e., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with respect to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 
265 F.3d 1366, 1369 (2001) (holding that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened regardless of whether the 
previous action denying the claim was appealed to the Board).  

Thus, despite the fact that in the present case the RO 
seemingly had already determined that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claim has been received, the Board will proceed to adjudicate 
this element of the appeal in the first instance.

During the course of the claim now before the Board, the 
Veteran has received psychiatric treatment from VA 
facilities, and he was examined for VA purposes in 2005 and 
2006.  Although the VA examination reports conclude that the 
Veteran does not meet the criteria for a diagnosis of PTSD, 
the VA treatment records reflect ongoing treatment for PTSD, 
and a June 2007 record describes that the Veteran meets the 
criteria necessary to establish a diagnosis of PTSD based on 
his military service.  

Again, the Veteran's claim for service connection was 
previously denied because he was not found to be suffering 
from PTSD.  Records of VA diagnoses of and treatment for PTSD 
certainly speaks to this deficit.  This evidence is both new 
and material, and it warrants the Board's reopening of the 
Veteran's claim.

The Board finds that the RO decision of November 2005 was 
final, and that the Veteran therefore must introduce new and 
material evidence to reopen her claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board further finds 
that the evidence introduced relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD, so his claim 
is accordingly reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  To be used in rating 
purposes, any diagnosis of PTSD must conform to the 
guidelines of the DSM-IV.  38 C.F.R. § 4.125(a).  

Having determined that the Veteran has introduced new and 
material evidence sufficient to reopen his claim for service 
connection for a PTSD, the Board must now decide whether 
service connection is warranted.  Here, as the evidence of 
whether the Veteran currently suffers from PTSD is in 
equipoise, the Board shall resolve reasonable doubt in favor 
of the Veteran and grant his claim.  

The Board first acknowledges that the Veteran served in a 
combat role.  The Veteran served in the Republic of Vietnam 
for one year, earning the Combat Infantryman Badge and the 
Purple Heart.  He is service connected for the residuals of 
the wounds he received in combat.  His claimed stressors that 
are consistent with the circumstances of combat are thus 
conceded.  See 38 C.F.R. § 3.304(f).

The Veteran has also been diagnosed with PTSD.  Records from 
the San Juan VA Medical Center reflect that the Veteran has 
been diagnosed with and treated for PTSD for many years.  A 
June 2007 psychiatric progress note is relevant here, as a VA 
doctor diagnosed the Veteran as suffering from PTSD.  This 
diagnosis was made in accordance with the DSM-IV, with each 
criteria for the diagnosis identified, thus satisfying the 
requirements of 38 C.F.R. § 4.125(a).  

This treatment is contrasted with the opinions of two VA PTSD 
examinations.  In both examinations, the examiners concluded 
that while the Veteran suffered from a depressive disorder, 
he did not suffer from PTSD.  Neither detailed what criteria 
were missing as would otherwise warrant a diagnosis of PTSD.  
Moreover, the 2005 report appeared to consider only very 
precise stressors as the basis for the conclusion, rather 
than the Veteran's combat experiences generally, and the 2006 
report contained the seemingly inconsistent conclusion that 
the Veteran did not have PTSD, yet had PTSD symptoms.  

While mindful of the opinions of the two VA examiners, the 
Board nonetheless determines that the evidence in this case 
is at least in equipoise regarding whether the Veteran 
currently suffers from PTSD due to his military experiences.  
Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that the criteria for service connection for PTSD 
have been met, and the Veteran's claim should be granted.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran 
with regard to his claim to reopen, and with respect to the 
underlying claim, there can be no possibility of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended 
discussion of the duties to notify and assist is thus 
unnecessary.  







	(CONTINUED ON NEXT PAGE)
ORDER

The claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


